THIRD AMENDED AND RESTATED REVOLVING LINE OF CREDIT AGREEMENT BIOTIME, INC. Dated as of March 31, 2008 TABLE OF CONTENTS 1. General Definitions. 1 2. Draws and Disbursements. 2 3. Terms of Payment. 5 4. Shares. 6 5. Events of Default. 6 6. Representations and Warranties of Borrower. 7 7. Affirmative Covenants. 8 8. Maximum Permitted Interest. 10 9. Governing Law. 10 10. Successors and Assigns. 10 11. Entire Agreement; Amendment. 10 12. Survival. 11 13. Notices. 11 14. Delays and Omissions. 11 15. Rules of Construction. 12 16. Counterparts. 12 17. Exchange of Debt for Equity. 12 18. Registration Rights. 13 19. Legends. 15 20. Investment Representations. 15 THIRD AMENDED AND RESTATED REVOLVING LINE OF CREDIT AGREEMENT This Third Amended and Restated Revolving Line of Credit Agreement (“Credit Agreement”) is made and entered into as of March 31, 2008, by and among each of the persons who have executed this Agreement as a Lender (each a “Lender,” and collectively “Lenders”), and BioTime, Inc., a California corporation (“Borrower”), and amends and restates that certain Revolving Line of Credit Agreement dated April 12, 2006, the First Amended and Restated Credit Agreement dated October 17, 2007, and the Second Amended and Restated Credit Agreement dated February 15, 2008. RECITALS Borrower has requested a credit facility consisting of a revolving line of credit, and Lenders are willing to make the requested credit facility to Borrower, but only upon the terms, and subject to the conditions, contained herein. AGREEMENT Now, therefore, in consideration of the premises and the mutual covenants hereinafter contained, the parties hereto agree as follows: 1.
